DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/069849 filed 07/10/2015, which claims benefit of the Japanese Application No. JP2014-157578, filed 08/01/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugidachi (JP-2004156140-A, previously cited) in view of Hino (JP-2013249496-A, previously cited), Diaz (U.S. Patent No. 5,178,666, previously cited), Shultz (U.S. Patent 4,195,986), and Miyashita (U.S. Patent No. 4,636,342, previously cited) using Crundwell (Crundwell, Frank, et al. Extractive Metallurgy of Nickel, Cobalt and Platinum Group Metals. Elsevier, 2011, previously cited) as an evidentiary reference. 

Regarding Claim 1, Claim 3, Claim 4, and Claim 5, Sugidachi teaches a method for smelting nickel oxide ore (Paragraph [0003]). Sugidachi teaches a pellet production step from nickel oxide ore (Paragraph [0043]-[0044]). Sugidachi teaches a reduction step of obtaining a mixture of iron-nickel alloy and slag (Paragraph [0045]). Sugidachi teaches heating the obtained pellets at a predetermined reduction temperature with a reducing furnace (Paragraph [0045]). Sugidachi teaches separating and recovering the iron-nickel alloy from a mixture of the iron-nickel alloy and slag (Paragraph [0047]). Sugidachi teaches in a pellet production step, a mixture of raw material powders including a nickel oxide ore being agglomerated into pellet-shaped lump (paragraph [0033]). Sugidachi teaches within the reduction step, the pellets are heated to generate both the slag and iron-nickel alloy in the liquid state (Paragraph [0045]). 

Continuing, Sugidachi teaches subsequently cooling to obtain a mixture in which the iron-nickel alloy in a solid phase and the slag in a solid phase coexist separately, i.e., “the reduced solidified product is sieved to the metal and the slag” [and separated] by means of magnetic selection” (Paragraph [0046]-[0047]). 
However, Sugidachi is silent to (a) the mixture being pulverized so that the slag becomes a size less than 2 mm to make a pulverized material in addition to the pulverized material being sorted with a magnetic force of 300 Gauss to 600 Gauss during a separation step. Sugidachi does not explicitly teach (b) the slag containing magnetite. Sugidachi is silent to (c) preheating an obtained lump within a pellet production step having a size of 10 mm to 30 mm to a temperature of 400°C to 550°C for a period of more than 15 minutes to 60 minutes to obtain pellets. Furthermore, Sugidachi does not teach (d) blowing hot air at 300°C to 400°C onto the obtained lumps to dry the lumps so that the temperature of the lumps during the drying process is less than 100°C and the solid content of the lumps become on the order of 70 wt% and the moisture becomes on the order of 30 wt%. 
As to (a), Hino teaches a method for smelting iron oxide ore using pellets of iron oxide ore, the method comprising substantially similar steps as recited within both Sugidachi and the instant Claim 1 (Paragraph [0020]). Hino teaches a separation step of separating and recovering the iron-alloy from the mixture obtained, wherein the mixture is pulverized so that at least the slag becomes a size less than 8 mm to make a pulverized material (Paragraph [0047]), and the pulverized material thus obtained is sorted with a magnetic force of 200 Gauss to 500 Gauss in the separation step (Paragraph [0060]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Hino teaches that as a result of that as a result, in part of the aforementioned sorting process, the separation and recovery of a reduced metal and slag can be performed efficiently (Paragraph [0081], and that by pulverizing the material to less than 8 mm, the separation and recovery can further be improved (Paragraph [0047]).
As to (b), Diaz et al. teaches a method for smelting nickel oxide ore using pellets of nickel oxide ore, the method comprising: a pellet production step of producing pellets from the nickel oxide ore (Abstract); a reduction step of obtaining a mixture of iron-nickel alloy, a solid carbon reductant, and sulfur-bearing agents (Column 3, lines 34-39), by heating the pellets obtained at a predetermined reduction temperature with a reducing furnace (Column 3, lines 18-19). Diaz teaches that the cooling rate of the aforementioned heated pellets is inherently linked to the formation of magnetite (Column 3, Lines 29-33). Further Diaz teaches various cooling rates supporting this inherency showing a fraction, approximately 3.7% (Column 7, Table 4, Lines 1-20), is present during a cooling period of thirty minutes. In all examples of Diaz, a cooling period of either thirty or forty minutes is utilized, implying that to a small degree, magnetite is present within material that is then magnetically separated (Column 5, Lines 21-23). Diaz teaches a separation step of separating and recovering the iron-nickel alloy from the mixture containing iron-nickel alloy and slag comprising magnetite as discussed above. Diaz teaches the mixture is pulverized (Column 3, lines 31-32), and the pulverized material thus obtained is sorted with a magnetic force (Column 3, lines 32-33). Diaz also teaches the aforementioned methods are intended to produce high grade nickel concentrate at high recovery for a low cost (Column 2, lines 65-68), utilize minimal reagents, prevents the formation of unwanted constituents, and is effective for both limonite and saprolite (Column 3, lines 1-11).  
As to (c), Shultz teaches a process for the selective reduction of pellets containing laterite ores (abstract). Shultz teaches a pre-heating process in which obtained lumps having a size of between 10mm to 20mm (column 2, lines 3-4) are subjected to preheating temperatures of no more than 550°C for period of between 20-25 minutes (Thus reading on Claim 4, and Claim 5 as well) (column 7, lines 3-30). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Shultz teaches as a result of these processing techniques, the nickel within the pellets is prevented from becoming insoluble nickel-magnesium silicate (column 7, lines 17-20). 
As to (d), Miyashita teaches a method for continuously manufacturing non-fired pellets (abstract). Miyashita teaches blowing hot air at 300°C onto an obtained pellet-shape lump (column 2, lines 65-66). Miyashita teaches this process will result in hardened pellets (column 2, lines 67-68). 
With respect to the limitation of the temperature of the lump during this drying process being less than 100°C and the solid content of the lump becoming on the order of 70 wt% and the moisture becoming on the order of 30 wt%, the examiner points out that if one uses the concepts of Miyashita with the invention of Sugidachi in view of Hino, Diaz, and Shultz, one would appreciate that process and structure of Sugidachi as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the temperature of the lump during this drying process being less than 100°C, the solid content of the lump being on the order of 70 wt%, and the moisture being on the order of 30 wt% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugidachi with the pulverization and separation techniques taught by Hino, the concepts within Diaz regarding the formation of magnetite, the concepts of Shultz regarding the pellet production steps, and the concepts of Miyashita regarding the pellet production methods with the motivation of producing high grade nickel concentrate at high recovery for a low cost, utilizing minimal reagents, preventing the formation of unwanted constituents (e.g., nickel-magnesium silicates), and producing hardened pellets. 
Regarding Claim 2, Diaz teaches a method for smelting nickel oxide ore, wherein the nickel oxide ore is limonite or saprolite (Column 3, lines 1-11). Diaz teaches the aforementioned processing steps, substantially similar to those recited within instant claim 1 are preferably used with nickel oxide ores, specifically limonite (Column 1, Lines 30-36). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugidachi with the concepts within Diaz with the motivation of using materials that are preferentially suitable for nickel oxide ore smelting. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3 under 35 U.S.C. § 103 over Sugidachi (JP-2004156140-A) in view of Hino (JP-2013249496-A), Diaz (U.S. Patent No. 5,178,666), Ban (U.S. Patent 3,849,113), and Miyashita (U.S. Patent No. 4,636,342) using Crundwell (Crundwell, Frank, et al. Extractive Metallurgy of Nickel, Cobalt and Platinum Group Metals. Elsevier, 2011) as an evidentiary reference have been fully considered but are moot because the arguments do not apply to all of the references being used in the current rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735